In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-562V
                                     Filed: October 13, 2015
                                           Unpublished

****************************
LISA HALE,                             *
                                       *
                   Petitioner,         *     Ruling on Entitlement; Concession;
                                       *     Tetanus-diphtheria acellular pertussis
                                       *     (“Tdap”); Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                    *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Mark Theodore Sadaka, Mark T. Sadaka, LLC, Englewood, N.J., for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On June 1, 2015, Petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that she suffered left shoulder injuries following
administration of a tetanus, diphtheria and acellular pertussis (“Tdap”) vaccination on
February 27, 2013. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On October 13, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “opines that petitioner experienced SIRVA
[Shoulder Injury Related to Vaccine Administration] within 48 hours of Tdap vaccine
administration. No other causes for petitioner’s SIRVA have been identified. As such,

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
DICP agrees that petitioner’s SIRVA was more likely than not caused by the February
27, 2013, Tdap vaccination.” Id. at 5 (internal citations omitted). Respondent further
agrees that petitioner’s injury persisted for at least six months and that all other legal
prerequisites under the Act have been satisfied. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master